SCHOTT, Judge.
Defendants have appealed from a judgment awarding damages to plaintiffs, Eugene Gamble, his collision insurer and Merlin Galle, for personal injuries and property damage resulting from an automobile accident which occurred at the intersection of Ursuline Avenue and North Prieur Street in New Orleans.
Plaintiff Gamble, accompanied by his guest passenger, Galle, had been driving in a northerly direction on Ursuline, and defendant Newman had been proceeding in an easterly direction on North Prieur when plaintiff’s car struck defendant’s in the northbound side of Ursuline. Ursuline consisted of two lanes on each side of a neutral ground while North Prieur was a one-way street entering Ursuline from the west.
Gamble testified he was proceeding 20-25 miles per hour within the speed limit of 30-35 miles per hour and that defendant’s automobile entered the intersection suddenly, without warning and at a time when plaintiffs were so near to the intersection that Gamble was unable to avoid a collision. Galle testified to the same effect.
Defendant Newman testified that he had almost completed the crossing of the intersection when he was struck by plaintiff and that he had not seen plaintiffs’ vehicle until just before he was struck.
Defendants’ contention that no evidence was introduced to show that plaintiff was on a superior street has no merit. The testimony of plaintiffs and defendant, along with the photographs, admitted into evidence, clearly show that Ursuline is a boulevard with the result that it had the right-of-way over North Prieur.
Upon our review of the record, we find no error in the trial judge’s conclusion that defendant’s negligence in failing to see plaintiff’s automobile and failing to yield the right-of-way to it was the sole proximate cause of the accident. Since the case turned mainly on the credibility of the witnesses the trial judge’s evaluation will not be disturbed. Accordingly, the judgment is affirmed at defendants’ cost.
Affirmed.